In an action, inter alia, to recover damages for personal injuries, defendant Volkswagen of America, Inc., appeals from an order of the Supreme Court, Queens County (Kunzeman, J.), dated May 21, 1980, which granted the motion of defendant Grega to compel Volkswagen to supply him with the names, addresses, backgrounds, and reports of its expert witnesses. Order reversed, with $50 costs and disbursements, and motion denied. The record fails to establish “a change in conditions and that withholding [the material sought] will result in injustice or undue hardship” (see CPLR 3101, subd [d]). Thus, the material sought to be discovered is not obtainable and the motion should have been denied. Titone, J. P., O’Connor, Thompson and Bracken, JJ., concur.